Citation Nr: 0430086	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to May 16, 2000, 
for the assignment of a compensable disability rating for 
gunshot wound residuals of the left arm, scar.

2.  Entitlement to an increased rating for gunshot wound 
residuals of the left arm, scar, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial disability rating in excess of 
20 percent for post-operative residuals of hemigastrectomy 
and vagotomy.

4.  Entitlement to an initial disability rating in excess of 
10 percent for gunshot wound residuals to the left arm, 
injury to the extensor muscles of the left forearm.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

M. C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Newark, New Jersey.  

A hearing was held before the undersigned Acting Veteran's 
Law Judge at the RO in September 2003.

In statements, received in January and July of 2001, the 
issue of entitlement to an earlier effective date for service 
connection for a duodenal ulcer, based on a claim of clear 
and unmistakable error in an RO rating decision dated in 
March 1954, was raised.  This issue has not been adjudicated 
by the agency of original jurisdiction, and is referred to 
the RO for appropriate action.

The veteran's claims of entitlement to an increased rating 
for gunshot wound residuals of the left arm, scar, currently 
evaluated as 10 percent disabling, entitlement to an initial 
disability rating in excess of 20 percent for post-operative 
residuals of hemigastrectomy and vagotomy, and entitlement to 
an initial disability rating in excess of 10 percent for 
gunshot wound residuals to the left arm, injury to the 
extensor muscles of the left forearm, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The veteran will be notified if any further action is 
required on his part.


FINDING OF FACT

In September 2003, prior to the promulgation of a decision in 
the appeal, the appellant submitted a statement by which a 
withdrawal of the appeal for an effective date prior to May 
16, 2000, for the assignment of a compensable disability 
rating for gunshot wound residuals of the left arm, scar, was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the issue of entitlement to an effective date 
prior to May 16, 2000, for the assignment of a compensable 
disability rating for gunshot wound residuals of the left 
arm, scar, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn his appeal of entitlement to an effective date 
prior to May 16, 2000, for the assignment of a compensable 
disability rating for gunshot wound residuals of the left 
arm, scar, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  See appellant's 
letter, received in September 2003; September 2003 hearing 
transcript.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue and it is 
dismissed.
ORDER

The appeal of entitlement to an effective date prior to May 
16, 2000, for the assignment of a compensable disability 
rating for gunshot wound residuals of the left arm, scar, is 
dismissed.


REMAND

With regard to the veteran's claims of entitlement to an 
increased rating for gunshot wound residuals of the left arm, 
scar, currently evaluated as 10 percent disabling, and 
entitlement to an initial disability rating in excess of 20 
percent for post-operative residuals of hemigastrectomy and 
vagotomy, a review of the claims file shows that the veteran 
has not been provided with a letter notifying him of the 
provisions of the Veterans Claims Assistance Act of 2000, as 
it pertains to the issues on appeal, and the appellant has 
not waived his right to receive such notice.  See Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam); see also 
VAOPGCPREC 8-2003 (Dec. 22, 2003); 69 Fed. Reg. 25180 (2004).  
This notice must be provided by the RO.  See Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (invalidating the regulation which 
empowered the Board to issue written notification of the 
VCAA).  

The most recent medical evidence of record pertaining to the 
veteran's post-operative residuals of hemigastrectomy and 
vagotomy is dated in May 2003.  See May 2003 VA examination 
report.  However, a review of the transcript of the veteran's 
hearing, held in September 2003, shows that the veteran 
reported that he had recently received relevant treatment at 
the VA facility in East Orange, New Jersey (records from the 
East Orange VA Medical Center, dated between 2000 and 2002, 
are currently of record), and that he had recently received 
treatment from a private physician, identified as Dr. DeMaio 
(records from Dr. DeMaio, dated in 2001, are currently of 
record).  Under the circumstances, on remand, an attempt 
should be made to obtain the veteran's most recent treatment 
records from these sources.  See 38 U.S.C. § 5103A (West 
2002); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).  

With regard to the claim of entitlement to an initial 
disability rating in excess of 10 percent for gunshot wound 
residuals to the left arm, injury to the extensor muscles of 
the left forearm, by rating action in July 2003, the RO 
granted service connection for this disability.  The RO 
evaluated this disability as 10 percent disabling.  In 
September 2003, a notice of disagreement was received as to 
the issue of entitlement to a higher evaluation.  See 38 
C.F.R. § 20.201 (2003); see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the RO has not issued a statement 
of the case (SOC) on this issue.  In this regard, the Board 
notes that although a July 2003 supplemental statement of the 
case (SSOC) includes this issue, the July 2003 SSOC cannot 
serve as a SOC, as a notice of disagreement on this issue had 
been received at that time.  Therefore, no appeal has been 
perfected as to this issue.  The Court has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for service-
connected gunshot wound residuals to the 
left arm, injury to the extensor muscles 
of the left forearm.  The veteran should 
be informed of his appeal rights and of 
the actions necessary to perfect an 
appeal on this issue.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his post-operative 
residuals of hemigastrectomy and 
vagotomy, and left forearm disability, 
since May 2003 (i.e., since the most 
recent medical evidence of record), which 
are not currently associated with the 
claims file, to include treatment at the 
VA facility in East Orange, New Jersey, 
and treatment from Dr. DeMaio.  After 
securing any necessary releases, the RO 
should obtain these records.  

4.  The RO should readjudicate the issues 
on appeal.  If any of the determinations 
remain unfavorable to the appellant, a 
supplemental statement of the case should 
be issued and the appropriate period for 
response provided.  The appeal should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




